Citation Nr: 0728080	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition, to include degenerative disk disease 
involving the lumbar spine.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that reopened the veteran's previously denied 
claim of entitlement to service connection for a back 
condition, but denied the claim.  The veteran perfected a 
timely appeal of this determination to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to service connection for a back 
condition, to include degenerative disk disease involving the 
lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for a back condition was denied in a November 1984 rating 
action, and that decision became final.

2. The veteran has submitted new evidence that relates to an 
unestablished fact necessary to substantiate his claim of 
entitlement to service connection for a back condition, to 
include degenerative disk disease involving the lumbar spine.




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition, to include degenerative disk disease 
involving the lumbar spine.  38 U.S.C.A. § 5108, 7104(b), 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Prior to the instant claim, the veteran's claim of 
entitlement to service connection for a back condition was 
most recently denied in a November 1984 rating action by the 
RO, and that decision became final.  The claim was denied on 
the basis that no objective findings of a current back 
disability were found.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Even though the RO, in its October 2004 rating decision, 
found that new and material evidence had been submitted to 
reopen the claim, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In the instant case, the veteran submitted evidence that 
includes a September 2003 magnetic resonance imaging (MRI) 
report indicating a diagnosis of L4-5 disc disease with 
diffuse annular bulge, mild facet arthropathy and mild 
foraminal stenosis bilaterally, and L5-S1 disc disease with 
central annular bulge and tear without focal herniation or 
significant acquired stenosis.  This new evidence relates to 
the question of whether the veteran has a current back 
disability, which is an unestablished fact necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back condition.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back 
condition, to include degenerative disk disease involving the 
lumbar spine, is reopened; to this extent only, the veteran's 
claim is granted.


REMAND

In the instant case, the record includes an MRI report 
indicating a diagnosis of L4-5 disc disease with diffuse 
annular bulge, mild facet arthropathy and mild foraminal 
stenosis bilaterally, and L5-S1 disc disease with central 
annular bulge and tear without focal herniation or 
significant acquired stenosis.  The record also includes a 
letter dated in March 2005 from the veteran's VA primary care 
physician, Dr. G.  In the letter, Dr. G. indicated the 
following: that the veteran had been a patient of Dr. G.'s 
clinic since April 2003; that he had suffered from chronic 
low back pain since an injury in 1969 while serving in the 
military; that his most recent MRI of the lumbar spine, done 
in September 2003, showed L4-5 disc disease with diffuse 
annular bulge, mild facet arthropathy and mild foraminal 
stenosis bilaterally, and L5-S1 disc disease with central 
annular bulge and tear without focal herniation or 
significant acquired stenosis; and that, given his history of 
traumatic explosion with subsequent back pain and 
debilitation, it was likely that the incident caused injury 
to his back and the recent abnormalities on is MRI.

Furthermore, the veteran was afforded a VA examination in 
April 2005.  In the April 2005 examination report, the VA 
examiner indicated that he reviewed the claims folder.  The 
examiner also noted that the veteran reported both that he 
developed back pain in January 1969 when stationed in Vietnam 
and involved in an explosion, and that an MRI that he had 
undergone revealed abnormalities not evident in the X-rays.  
The VA examiner furthermore indicated that X-rays of the 
thoracic and lumbar spine were normal, with no fractures, 
osteoarthritis, neuropathy, or arthrosis, the thoracic 
kyphosis, and lumbar lordosis maintained, and intervertebral 
disc spaces well-maintained.  The veteran was diagnosed as 
having normal thoracic and lumbar spine with complaints of 
pain but no neurologic deficits.  After examining the 
veteran, the examiner opined that the veteran's present 
subjective complaints were not consistent with his normal 
examination, which showed no objective abnormalities other 
than some mild limited motion of the thoracic lumbar spine 
with complaints of pain while moving the thoracic and lumbar 
spine, and that the veteran's present complaints of back pain 
were unrelated to his military service or to the specific 
incident that the veteran described in 1969.

Thus, the April 2005 VA examiner's opinion that the veteran's 
present complaints of back pain were unrelated to his 
military service or to the specific incident that the veteran 
described in 1969 was based on the finding that the veteran 
had a normal examination, which showed no objective 
abnormalities other than some mild limited motion of the 
thoracic lumbar spine with complaints of pain while moving 
the thoracic and lumbar spine.  The assessment that there 
were no objective spine abnormalities was based, in part, on 
the examiner's finding that X-rays of the thoracic and lumbar 
spine were normal, with intervertebral disc spaces well-
maintained.

Although the April 2005 VA examiner indicated review of 
claims folder and noted that the veteran reported MRIs 
showing abnormalities not evident in the X-rays, the examiner 
did not refer in the report of examination to the September 
2003 MRI findings or the opinion of Dr. G. regarding the MRI 
report and its relationship to the veteran's in-service 
injury.  Rather, the examiner appeared to base his assessment 
of the veteran and his etiology opinion of the veteran's back 
problems on only the X-rays and physical examination of the 
veteran.

Therefore, the instant matter must be remanded for an 
addendum opinion by the examiner who completed the April 2005 
VA examination report, if such examiner is available, to 
determine whether, specifically considering the September 
2003 MRI report of veteran's back and a review of the claims 
folder, it is just as likely as not that the veteran has a 
current back condition, including degenerative disk disease 
involving the lumbar spine, that is etiolically related to 
his claimed in-service injury or to his period of service in 
any way.


Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the April 
2005 VA examination report.  If the 
examiner who completed the April 2005 
VA examination report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on a review of the 
claims folder, which is specifically to 
include review of the September 2003 
MRI report and March 2005 opinion 
letter of Dr. G., the examiner should 
express an opinion as to (1) the nature 
of any current back disorder, and (2) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
caused by the veteran's January 1969 
in-service injury, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


